DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,022,640 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.


Response Filed
	Applicant’s response, filed August 12, 2021, has been entered and considered by the examiner.

Corrected Reissue Declaration
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
The corrected reissue oath/declaration filed on August 12, 2021 is defective (see 37 CFR 1.175 and MPEP § 1414).  Applicant has checked the box “the specification of which is attached hereto” which is incorrect.  Applicant should instead check the box “was filed on ___________ as reissue application number__________” and fill in the 
For applications filed on or after September 16, 2012, if additional defects or errors are corrected in the reissue after the filing of the reissue oath or declaration, a supplemental reissue oath or declaration is not required.  However, where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment).  See 37 CFR 1.175(d).  Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251.
See 37 CFR 1.175 and MPEP § 1414.

Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the 
(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.  No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

Claims 1-22 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the pair of track elements configured to hold and guide the wheels as recited in claims 1 and 5.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 

The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  There are several elements recited in new claims 7-22 that are not shown in the drawings (e.g., the contour of the first and second track elements (claims 7 and 10), the upper and lower levels and corresponding distances and heights of the first track segment (claims 8, 13 and 18), the surface areas of the upper and lower levels (claim 9), the first substantially U-shaped contour of the first track element (claims 13 and 15), the second substantially U-shaped contour of the first track element (claims 14 and 15) and the second contour of 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 7-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 7-22 recite the following elements that are not disclosed in the specification or the Figures:
The contour of the first and second track elements (claims 7 and 10);
The upper and lower levels and corresponding distances and heights of the first track segment (claims 8, 13 and 18);
The surface areas of the upper and lower levels (claim 9);
The first substantially U-shaped contour of the first track element (claims 13 and 15); 
The second substantially U-shaped contour of the first track element (claims 14 and 15); and
The second contour of the first track element (claims 21 and 22).
It is possible that applicant is using all of these new claimed limitations (e.g., contour, upper and lower levels) to refer to the structures for holding and guiding the wheels (recited as a pair of track elements configured to hold and guide wheels in claims 1 and 5).  However, the specification is devoid of any description of the pair of 
As claims 11-12 and 17-20 depend from claim 7, they are likewise rejected.

Claim Rejections - 35 USC § 251
Original Patent
     The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

 	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 


The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

Further, the Federal Circuit most recently addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014) and Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346 (Fed. Cir. 2019).  In Antares, the Federal Circuit stated: “[I]t is not enough that the invention might have been claimed in the original patent because it was suggested or indicated in the specification. . .Rather, the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention.”  Antares, 771 F.3d at 1362 (emphasis added).  Antares thus importantly set forth a “clear and unequivocal” standard for reissue applications to comply with § 251.  Following in the footsteps of Antares is the decision of the Federal Circuit in Forum.  The court in Forum also acknowledged the standard set forth in Antares, stating “[t]he original patent ‘must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Forum, 926 F.3d at 1352, quoting Antares, 771 F.3d at 1362.   
Following the standards set forth in Antares and Forum, a review of the disclosure is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  The examiner finds that the disclosure of U.S. Patent No. 10,022,640 (the ʼ640 patent) does not adequately disclose:
The contour of the first and second track elements (claims 7 and 10);
The upper and lower levels and corresponding distances and heights of the first track segment (claims 8, 13 and 18);

The first substantially U-shaped contour of the first track element (claims 13 and 15); 
The second substantially U-shaped contour of the first track element (claims 14 and 15); and
The second contour of the first track element (claims 21 and 22).  
Neither the specification nor the drawings disclose any of these recited features in what could be considered an explicit and unequivocal manner.  In fact, there is no disclosure of any of these claimed elements.  No discussion of contours, levels, heights or surface areas can be found in the specification of the ‘640 patent.  As is noted above in the rejection under 35 USC 112(a), it is possible that applicant is using all of these new claimed limitations to refer to the structures for holding and guiding the wheels (recited as a pair of track elements configured to hold and guide wheels in claims 1 and 5).  But this goes well beyond the four corners of the ‘640 patent and flies in the face of the standard of “clear and unequivocal disclosure” set forth by the Federal Circuit in Antares and Forum.  
Therefore, claims 7-22 do not satisfy the “original patent” requirement.
Claims 7-22 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (U.S. Patent No. 6,398,121) in view of Cochella (U.S. Patent Application Publication No. 2010/0248586).
	In regard to claims 1, 3, 4, 7, 10, 11, 12, 16, 17, 19, 20 and 21 , Morgan teaches toy train track section 100 that has a plurality of segments 102(a-n) that collectively form two grooves 104a and 104b for the opposing wheels of a toy train to ride in (see Fig. 1A and col. 2, lines 56-60).  Segments 102(a-n) have opposed upper and lower surfaces 105 and 107, and a outer peripheral wall 109 extends between the 
In regard to claim 2, Figure 2 of Cochella shows that the magnets 205, 210 are symmetrically positioned relative to a length of an abutted edge.  In regard to claim 6, Figure 1 of Cochella shows sequential coupling of track sections to form a closed train track structure.  With further respect to claim 7, Morgan teaches that the track segments 102(a-n) are made from wood (see col. 3, lines 1-2).  In regard to claims 8, 13, 14 and 18, Figure 4 of Morgan shows that the topside of the segments 102(a-n) have an upper level and a lower level and a distance between the upper level and the bottom side defines a height of the upper level and a distance between the lower level and the bottom side defines a height of the lower level where a height of the upper level is greater than a height of the lower level and a portion of the lower level is bounded by wood extending from the lower level to the upper level.  Figure 4 also shows that a portion of the cross section of segments 102(a-n) includes a contour substantially in the shape of the letter U.  In regard to claim 9, Figure 4 of Morgan shows that the surface area of the upper level is less than the surface area of the lower level.  

Claims 5, 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (U.S. Patent No. 6,398,121) in view of Cochella (U.S. Patent Application .
In regard to claim 5, see the above rejection for claims 1 and 7.  With further respect to claim 5 and in regard to claims 15 and 22, Morgan and Cochella are silent as to a cross-over track section, although Morgan does teach that section 100 can be shaped into lines, semi-circles, sinewaves and like arcs and may be used in combination with other segments (see col. 3, lines 30-33).  Cheng discloses track sections 7 with grooves 11A and 12A for guiding the wheels of a toy vehicle (see para. 0021 and Fig. 3).  Cheng also teaches a track pattern 26 with a cross-over track section C having a quadrilateral configuration where the grooves cross each other at right angles (see Fig. 9 and para. 0030).  Cheng thus demonstrates that cross-over track sections are well known in the art.  Since both Morgan and Cochella teach forming the track sections into different configurations, it would have been obvious for one of ordinary skill in the art at the time of the invention to provide the invention of Morgan with a cross-over track section, in the manner disclosed by Cheng.

Response to Arguments
Applicant's arguments filed August 12, 2021 have been fully considered but they are not persuasive.

Drawings/Rejections Under 35 USC 112(a)2
3  Applicant also argues that the upper and lower levels and corresponding distances and heights of the first track segment are shown in Figures 1 and 2.  Applicant argues that the surface areas of the upper and lower levels (claim 9) are supported by Figures 1, 2 and 7.  Applicant argues that the U-shaped contour of the first and second track elements (claims 13-15) is supported by Figure 2.  Applicant argues that the first contour and second contour are supported by Figure 6.  
Applicant has used color-coding markups of Figures 1, 2, 6 and 7 to highlight the claimed features in the drawings.  There are two problems with this.  First, color-coded markups do not take the place of amended drawings showing the claimed features using elemental numbers.  That is what the drawing objections are calling for.  If applicant is willing to mark up and color code the drawings, drawing corrections labeling these features should be fairly straightforward.  Applicant is reminded that any features that are claimed MUST be shown and labeled in the drawings.  Second, reciting that the track elements (also referred to as wheel channels or tracks 2 at col. 3, line 53) have a contour, heights and a U-shape simply goes beyond the disclosure.  Use of the term “contour” can denote something that has a curve or irregular shape and applicant clearly does not have support for this (see, e.g., merriam-webster.com, definition of “contour”).  Along those lines, the heights and substantial U-shape recited in the claims can denote something that is not linear or at right angles and the specification and 
Original Patent Rejection under 35 USC 251
Applicant argues that the disclosure of the ‘640 patent unequivocally discloses the invention of claims 7-22.
The examiner disagrees.  As is stated above, the specification only mentions wheel channels or tracks 2 at col. 3, line 53 and says nothing about their size, shape or heights.  The Figures, which showing an upright structure for guiding the wheels, do not shed light on the size, shape or height of the channels or tracks 2.  It is worth noting that decisions by the Federal Circuit in Antares and Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346 (Fed. Cir. 2019) make it clear that the inquiry under § 251 is distinct from the inquiry under § 112.  The decision in Antares notes that Supreme Court cases have recognized the original patent requirement for more than 150 years but states that the definitive explanation of the original patent requirement is in U.S. Industrial Chemicals, Inc. v. Carbide & Carbon Chemicals Corp., 315 U.S. 668, 62 S.Ct. 839 (1942).  The decision in Antares, quoting the decision in Industrial Chemicals, states: 
It explained that a reissue claim is for the “same invention” if the 
original patent specification fully described the claimed inventions,
but not if the broader claims ‘are [] merely suggested or indicated in 
original specification’. . .[I]t is not enough that an invention might 
have been claimed in the original patent because it was suggested or
indicated in the specification. 

Antares, 771 F.3d at 1359 (emphasis added).

Then, the decision in Antares says:
 “Whether or not the written description requirement of § 112 was satisfied here, Industrial Chemicals made clear that, for § 251, “it is not enough that an invention the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention.  

Antares, 771 F.3d at 1362 (emphasis added).

Antares thus importantly set forth a “clear and unequivocal” standard for reissue applications to comply with § 251 that built upon and further defined the standard set forth in Industrial Chemicals.  In Antares, in analyzing the case, the court found that the disclosure was not sufficient because the new reissued claims were "merely suggested or indicated in the original specification" and the original specification was not sufficiently clear that the invention(s) claimed in the reissue application "constitute[d] parts or portions of the invention." Antares,  771 F.3d at 1359 (quoting Corbin Cabinet Lock Co. v. Eagle Lock Co., 150 U.S. 38, 42-43 (1893)). In Antares the court stated "[a]lthough safety features were mentioned in the specification, they were never described separately from the jet injector, nor were the particular combinations of safety features claimed on reissue ever disclosed in the specification." Antares, 771 F.3d at 1363. Specifically, the court found that the patent only disclosed one invention, which was a particular class of jet injectors, due to the clearly repetitive use of "jet injector" in the title, the abstract, the summary of the invention, and the entirety of the specification of the patent. As a result, the claims in the reissued patent to the safety features on a generic injector (e.g., a non-jet injector) were held to violate the original patent requirement of 35 U.S.C. 251.
Antares is the decision of the Federal Circuit in Forum.  The court in Forum also harkened back to Industrial Chemicals as setting the standard for the analysis under § 251 for original patent and concluded:
	Thus, for broadening reissue claims, the specification of the original 
	patent must do more than merely suggest or indicate the invention
	recited in the reissue claims; “[i]t must appear from the face of the 
	instrument that what is covered by the reissue was intended to have
	been covered and secured by the original.”

	Forum, 926 F.3d at 1351-1352, quoting Industrial Chemicals, 315 U.S. at 676 (emphasis added).
	The court in Forum also acknowledged the standard set forth in Antares, stating “[t]he original patent ‘must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Forum, 926 F.3d at 1352, quoting Antares, 771 F.3d at 1362.   
At issue in Forum was whether or not the claims of the reissue application could recite a workpiece lacking arbors.  Forum, 926 F.3d at 1349.  In analyzing the case, the court noted that Flow Valve did not dispute that the face of the original ‘213 patent does not disclose an arbor-less embodiment of the invention but rather argued that a person of ordinary skill in the art would understand from the specification that arbors were an optional feature.  Forum, 926 F.3d at 1352.  Flow Valve presented a declaration to support their argument, but the court concluded “The Iafrate declaration does not aid the court in understanding what the instrument actually say, but instead asserts what a person of ordinary skill in the art would purportedly understand in the absence of the disclosure of an arbor-less embodiment.  Forum, 926 F.3d at 1352.  Indeed, the court concluded “Even if a person of ordinary skill in the art would understand that the newly insufficient to comply with the standard set forth in Industrial Chemicals and Antares.” Forum, 926 F.3d at 1352 (emphasis added).  
Using the standards set forth in Antares and Forum, the examiner maintains that it is clear that the ‘640 patent does not clearly and unequivocally disclose anything about the contour, height or shape of the rails that guide the wheels of the toy train.  Nowhere in the disclosure is there set forth, in an explicit and unequivocal manner, any of the features of the wheel channels or tracks.  
Rejections under 35 USC 103
Applicant argues that Morgan’s mere reference to magnets does not provide any teaching of how any magnet would be attached to the track segments.  Applicant argues that Morgan teaches that the magnet should protrude from the track section, be mounted on connecters (not the track segment) and prevent the edges of the track sections from abutting each other so that curves may be formed.  Applicant argues that Cochella teaches a male plug and a female socket and if Morgan were adapted to include that structure, the track segments could not be inverted and connected.  Applicant also argues that Morgan only teaches a single magnet.
The examiner disagrees that the connectors of Morgan are not part of the track segments.  Figure 1B clearly shows that the connectors are an integral part of the track segments.  Cochella is utilized as a teaching of embedded magnets with even magnet 205 (that applicant calls pegs) meeting the claimed language of “imbedded” (since it In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications 

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:

b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 


The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, either Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached at (571)-272-7731 or Supervisory Patent Reexamination Specialist Eileen Lillis can be reached on 571-272-77316928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993




Conf:  /GKD/
Conf:  /GAS/ 









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 10,022,640 the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
        
        2 The examiner has jointly addressed the argument regarding the Drawings and the Rejections Under 35 USC 112(a) because applicant has indicated that the reasons that the patent specification and drawings fully support the claim also support the reasons for why the drawing objections should be withdrawn.
        3 Applicant should note that any indications of color on the marked up drawings filed in the August 12, 2021 respond did not translate when the documents were scanned.  Accordingly, the examiner cannot see any color-coded markings.